DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A method for treating emphysema by reducing the volume of the diseased tissue in a lung of a patient is well known in the art.  Further, there are various publications that teach creating an opening through a wall of the first airway.  This is supported by at least the references cited during the prosecution of the case.  However, it is not taught to deliver vapor to, as well as ablate, both a first location along the airway and the targeted diseased tissue while also delivering the vapor to a location proximal to the opening made.  After amendments and cancellations of the present claims, the Examiner takes the position that the claims are allowable over the present prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794